Plaintiff insists this action is in fact an equitable one, should be so treated by this court, and, therefore, under the holding of this court, she may follow and reclaim property belonging to the estate in any form into which it may have been changed. This equitable principle is established in this jurisdiction. See Merchants Bank v. Schatz, 59 N.D. 365,230 N.W. 18.
Appellant cites the case of Prondzinski v. Garbutt, 8 N.D. 191,77 N.W. 1012; but this case is of no avail to the appellant. In the case cited the question discussed was the effect of the motion for a new trial based upon an objection that the complaint did not state facts sufficient to constitute a cause of action. We held that the objection was good if the complaint was attempting to set forth an action at law; but not good in the case because it was an equitable one. The trial court granted a new trial and the appeal was taken from that order. In the case cited the jury found for the plaintiff and we held:
"That when the records of a case show that a case exclusively of equity jurisdiction has been tried as an action at law, and to a jury, and that a new trial had been granted by the trial court, this Court would sustain the order of the trial court setting aside the verdict and granting a new trial, regardless of the fact that neither party had made objections to such method of trial. Having reached the conclusion that the facts of this case make it one solely of equitable cognizance, the duty *Page 312 
then fell upon the trial judge to find the facts himself. The verdict of a jury or findings of a referee would be simply advisory, and entirely subject to his control."
In the case at bar the verdict of the jury was against the plaintiff. The trial court, on the motion for a new trial, reviewed the evidence and adopted the same view. The specifications of error nowhere allege that the trial court made no findings of fact, but they do contain several paragraphs setting forth the "insufficiency of the evidence to justify the verdict or sustain any judgment to be entered thereon," and, in addition, the specifications of error set forth nine paragraphs as: "Specifications of facts conclusively established that the defendant, Valetta McKee, did not have authority to draw the $500.00 check in question and to spend the same in the way she had intended to."
The specifications of error also contain four paragraphs setting forth wherein the court erred in charging the jury and in the admission of evidence.
It is true that the trial court, in the memorandum opinion filed on the motion for a new trial, says: "Counsel for plaintiff contend that the fact that this action was tried before a jury does not cut any figure as in equitable actions the court has jurisdiction, and may submit issues of fact to the jury for decision, but that the verdict is advisory in character, and not binding upon the court; that in such cases if the court finds the evidence contrary to the verdict, the trial court may disregard the verdict and make its own findings according to the evidence in the case."
The court, however, does not say that he would adopt this view upon this motion for a new trial, or change the theory of trial. In the memorandum opinion he states distinctly "This action was tried by a jury without any objection from either the plaintiff or the defendant."
Even if we now adopt appellant's contention, it will not benefit her. When the plaintiff seeks equity she must do equity. As has been pointed out, it was the duty of the father to pay the taxes and the interest on the daughter's land, and he authorized the daughter to draw a check for this purpose. The administratrix stands in no better position than the father. She makes no offer to pay the taxes or the interest as a prerequisite to the return of the money, and if she wants a court of *Page 313 
equity to assist her, she must offer to do equity. It is not sufficient to say that if the daughter is compelled to pay the taxes and interest, she may file a claim against the estate. Having been entrusted by the father with his money to pay a debt against her property which he was obligated to pay, the estate cannot recover it from her without offering to pay the debt.
Whether we treat the case as a law case or an equity case, the plaintiff has no standing in this court on this appeal, in view of the decision in the court below. This decision is amply sustained by the evidence. The petition for rehearing is denied.
BURKE, Ch. J., and NUESSLE, MORRIS and CHRISTIANSON, JJ., concur.